MEMORANDUM**
Teresa Enciso Sotelo and Agustín Sotelo Bruno, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming without opinion the Immigration Judge’s denial of their applications for cancellation of removal. To the extent petitioners generally contend that the streamlining regulations violate due process, their contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003). To the extent petitioners challenge the particular application of the streamlining regulations to their case, we lack jurisdiction to review this contention. See id. at 848-849. Accordingly, we deny the petition in part and dismiss in part.
PETITION FOR REVIEW DENIED, in part, and DISMISSED, in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.